DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2020 has been entered.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 9 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim US 20180070467.

Regarding claim 1, Kim US 20180070467 discloses a display device, comprising: 
a display panel (10 in Fig. 19); and 
a back cover (15 in Fig. 19) which is disposed on one surface (lower surface) of the display panel (10) and has a plurality of openings (openings receiving 136 in Fig. 19); and
an adhesive layer (70 in Fig. 19) which is filled between a left edge (left edge of 15 in Fig. 19) of the back cover (15) and the display panel (10), and between a right edge (right edge of 15 in Fig. 19) of the back cover (15) and the display panel (10),
wherein the left edge and the right edge among a plurality of edges (left right front back edges of 15) of the back cover (15) are bent toward the display panel (10 as depicted in Fig. 19), 
wherein a side surface of the left edge and a side surface the right edge of the back cover (15) are disposed so as to be in contact with an outer surface of the display panel (10 as depicted in Fig. 19), and
wherein the left edge and the right edge of the back cover (15) are fixed to the display panel (10) by the adhesive layer (70 as depicted in Fig. 19).

Regarding claim 4, Kim discloses the display device according to claim 1, wherein the left edge and the right edge (left and right edge of 15) are bent so as to be in contact with a rear surface of the display panel (10 as depicted in Fig. 19 the left and right edges of 15 are in direct contact with at side surfaces of 10, and therefor also in direct contact with the ends of the top and bottom surfaces of 10; the left and right 
wherein a part of the adhesive layer (70) is filled between a part of one surface of the back cover (15) which is adjacent to the left edge and the right edge (left and right edge of 15) and the display panel (10).

Regarding claim 7, Kim discloses the display device according to claim 1, wherein the left edge and the right edge (left and right edge of 15) are bent so as to be in contact with a side of the display panel (10 as depicted in Fig. 19 the left and right edges of 15 are in direct contact with at side surfaces of 10), and wherein a part of the adhesive layer (70) is filled between a part of one surface of the back cover (15) which is adjacent to the left edge and the right edge and the display panel (10 as depicted in Fig. 10).

Regarding claim 9, Kim discloses the display device according to claim 1, wherein the left edge and the right edge (left and right edge of 15) are bent so as to be in contact with a front surface of the display panel (right edge of 15) are bent so as to be in contact with a rear surface of the display panel (10 as depicted in Fig. 19 the left and right edges of 15 are in direct contact with at side surfaces of 10, and therefor also in direct contact with the ends of the top and bottom surfaces of 10), and 
wherein a part of the adhesive layer (70) is filled between a part of one surface of the back cover (15) which is adjacent to the left edge and the right edge and the display panel (10 as depicted in Fig. 19).

Regarding claim 13, Kim discloses a rollable display device, comprising: 
a flexible display panel (10); 
a back cover (15) which supports the flexible display panel (10) on one surface of the flexible display panel (10) and includes a plurality of openings (openings of 15); 
an adhesive layer (70 in Fig. 19) which is filled between a left edge (left edge of 15) of the back cover (15) and the flexible display panel (10), and between a right edge (right edge of 15) of the back cover (15) and the flexible display panel (10);
a housing unit (30) in which the flexible display panel (10) and the back cover (15) are accommodated; and 
a roller unit (143/141 in Fig. 11) which winds or unwinds the flexible display panel (10) and the back cover (15) in a column direction, 
wherein a left edge and a right edge (left and right edges of 15) of the back cover (15) are bent toward the flexible display panel (10) so that a leftmost portion (left of 15) and a rightmost portion (right of 15) of the back cover (15) have a round shape (round shape at left and right portions of 15 in Fig. 19),
wherein a side surface of the left edge (left edge of 15) and a side surface the right edge (right edge of 15) of the back cover (15) are disposed so as to be in contact with an outer surface of the display panel (10), and 
wherein the left edge and the right edge of the back cover (15) are fixed to the flexible display panel (10) by the adhesive layer (70 as depicted in Fig. 19).

Regarding claim 14, Kim discloses the rollable display device according to claim 13, wherein the left edge and the right edge (left and right of 15) are bent so as to be in contact with a side of the flexible display panel (10 as depicted in Fig. 19).

Regarding claim 15, Kim discloses the rollable display device according to claim 13, wherein the left edge and the right edge (left and right of 15) are bent so as to be in contact with an opposite side of one surface of the flexible display panel (10 as depicted in Fig. 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US20170060183.

Regarding claim 1, Zhang US20170060183 discloses a display device, comprising: 
a display panel (14 in Fig. 1 and 15-16); and 
a back cover (140 in Fig. 15) which is disposed on one surface (lower surface) of the display panel (14) and has a plurality of openings (146 in Fig. 16); and
side surface of the left edge of 140 in Fig. 15 and 16) and a side surface the right edge (side surface of the right edge of 140 in Fig. 15 and 16) of the back cover (140) are disposed so as to be in contact with an outer surface of the display panel (14 as depicted in Fig. 15 and 16).
Zhang does not explicitly disclose in Fig. 15 and 16 an adhesive layer which is filled between a left edge of the back cover and the display panel, and between a right edge of the back cover and the display panel,
wherein the left edge and the right edge among a plurality of edges of the back cover are bent toward the display panel, and wherein the left edge and the right edge of the back cover are fixed to the display panel by the adhesive layer.
However, Zhang discloses in Fig. 14 an adhesive layer (adhesive not shown in Fig. 14 see [0059]) which is filled between a left edge (108E for protection in Fig. 14) of the back cover (108) and the display panel (14), and between a right edge of the back cover and the display panel,
wherein the left edge and the right edge (left and right edges 108E) among a plurality of edges of the back cover (108) are bent toward the display panel (14 as depicted in Fig. 14 in order to provide edge protection to the layers of display panel 14), and wherein the left edge and the right edge (left and right edges 108E) of the back cover (108) are fixed to the display panel (14) by the adhesive layer (adhesive see [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the display device in Fig. 15 and 16 of Zhang further include an adhesive layer and have it filled between a left edge of the back cover , wherein the left edge and the right edge among a plurality of edges of the back cover are bent toward the display panel, and wherein the left edge and the right edge of the back cover are fixed to the display panel by the adhesive layer, as taught by Zhang in Fig. 14, in order to further secure the back cover to the display panel while also providing edge protection to the layers of the display panel.

Regarding claim 4, Zhang discloses the display device according to claim 1, wherein the left edge and the right edge (left and right edge of 140/108E) are bent so as to be in contact with a rear surface of the display panel (14 as depicted in Fig. 14 and 15 the left and right edges of 140/108E are in contact with bottom top and side surfaces of 14), and 
wherein a part of the adhesive layer (adhesive see [0059]) is filled between a part of one surface of the back cover (140/108) which is adjacent to the left edge and the right edge (left and right edge of 140/108E) and the display panel (14).

Regarding claim 5, Zhang discloses the display device according to claim 4, wherein the display panel (14) includes: 
a substrate (116/114 in Fig. 10); and a pixel unit (pixel unit of 14 see [0033]) disposed on a rear surface of the substrate (116/114), and wherein the left edge and the right edge (left and right edges of 140/108E) are disposed so as to be in contact with the rear surface of the substrate (substrate of 14 as depicted in Fig. 14; 108E is in contact with the rear surface of the substrate of 14 through the intermediate layers).

Regarding claim 6, Zhang discloses the display device according to claim 4, wherein the display panel includes: 
a substrate (116 in Fig. 10); and 
a pixel unit (pixel unit of 14 see [0033]) disposed on a rear surface of the substrate (116); and 
a plurality of insulating layers (insulating layers of 14, in Fig. 9-13 and see [0058]) disposed between the substrate and the pixel unit (pixel unit of 14), and 
wherein the left edge and the right edge (left and right edges of 140/108E) are disposed so as to be in contact with a rear surface of at least one of the plurality of insulating layers (insulating layers of 14 as depicted in Fig. 14; 108E is in contact with the rear surface of the insulating layers of 14 through the intermediate layers).

Regarding claim 7, Zhang discloses the display device according to claim 1, wherein the left edge and the right edge (left and right edge of 140/108E) are bent so as to be in contact with a side of the display panel (14 as depicted in Fig. 14 and 15 the left and right edges of 140/108E are in contact with bottom top and side surfaces of 14), and 
wherein a part of the adhesive layer (adhesive see [0059]) is filled between a part of one surface of the back cover (140/108) which is adjacent to the left edge and the right edge (left and right edge of 140/108E) and the display panel (14 as depicted in Fig. 14).

Regarding claim 8, Zhang discloses the display device according to claim 7, wherein the display panel (14) includes: 
a substrate (116 in Fig. 10); and 
a plurality of insulating layers (insulating layers of 14 in Fig. 9-13 and  see [0058]) disposed on one surface of the substrate (116), and 
wherein the left edge and the right edge (left and right edge of 140/108E) are disposed so as to be in contact with the substrate (116) and a side of at least one of the plurality of insulating layers (insulating layers of 14 as depicted in Fig. 14; 108E is in contact with the substrate and the plurality of insulating layers of 14 through the layers of 14).

Regarding claim 9, Zhang discloses the display device according to claim 1, wherein the left edge and the right edge (left and right edge of 140/108E) are bent so as to be in contact with a front surface of the display panel (14 as depicted in Fig. 14), and 
wherein a part of the adhesive layer (adhesive see [0059]) is filled between a part of one surface of the back cover (140/108) which is adjacent to the left edge and the right edge and the display panel (10 as depicted in Fig. 14).

Regarding claim 10, Zhang discloses the display device according to claim 9, wherein the display panel (14) includes: 
a substrate (116 in Fig. 10); and 
a pixel unit (pixel unit of 14 see [0033]) disposed on the rear surface of the substrate, and 


Regarding claim 12, Zhang discloses the display device according to claim 1, further comprising:
an auxiliary encapsulation layer (encapsulation layer of 102 in Fig. 9, see[0049]) which covers an upper edge among a plurality of edges of a display panel (14), wherein the auxiliary encapsulation layer (encapsulation layer of 102) covers between the upper edge of the display panel (14) and one surface of a back cover (140/108).

Regarding claim 13, Zhang discloses a rollable display device, comprising: 
a flexible display panel (14 in Fig. 1 and 15-16); 
a back cover (140 in fig. 15) which supports the flexible display panel (14) on one surface of the flexible display panel (14) and includes a plurality of openings (146 in Fig. 16); 
a housing unit (12a/12b) in which the flexible display panel (14) and the back cover (140) are accommodated; and 
a roller unit (58 in Fig. 8) which winds or unwinds the flexible display panel (14) and the back cover (140) in a column direction, 
left edge of 140 in Fig. 15) and a side surface a right edge (right edge of 140 in Fig. 15) of the back cover (140) are disposed so as to be in contact with an outer surface of the display panel (10).
Zhang does not explicitly disclose in Fig. 15 and 16 an adhesive layer which is filled between a left edge of the back cover and the flexible display panel, and between a right edge of the back cover and the flexible display panel;
wherein a left edge and a right edge of the back cover are bent toward the flexible display panel so that a leftmost portion and a rightmost portion of the back cover have a round shape, and 
wherein the left edge and the right edge of the back cover are fixed to the display panel by the adhesive layer. 
However, Zhang discloses in Fig. 14 an adhesive layer (adhesive not shown in Fig. 14 see [0059]) which is filled between a left edge (108E for protection in Fig. 14) of the back cover (108) and the flexible display panel (14), and between a right edge of the back cover and the flexible display panel (14),
wherein a left edge and a right edge (left and right edges 108E) of the back cover (108) are bent toward the flexible display panel (14 as depicted in Fig. 14 in order to provide edge protection to the layers of display panel 14) so that a leftmost portion (left edge 108E) and a rightmost portion (right edge 108E) of the back cover (108) have a round shape (as depicted in Fig. 14), and 
wherein the left edge and the right edge (left and right edges 108E) of the back cover (108) are fixed to the flexible display panel (14) by the adhesive layer (adhesive see [0059]).


Regarding claim 14, Zhang discloses the rollable display device according to claim 13, wherein the left edge and the right edge (left and right edge of 140/108E) are bent so as to be in contact with a side of the flexible display panel (14 as depicted in Fig. 14).

Regarding claim 15, Zhang discloses the rollable display device according to claim 13, wherein the left edge and the right edge (left and right edge of 140/108E) are bent so as to be in contact with an opposite side of one surface of the flexible display panel (14 as depicted in Fig. 14).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 4 above, and further in view of Hun KR 2017076340 A.

Regarding claim 11, Zhang discloses the display device according to claim 4.
Zhang does not explicitly disclose that the adhesive layer further includes a moisture absorbent.
However, Hun discloses an adhesive layer further including a moisture absorbent (see description in basic abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the adhesive layer of Zhang further include a moisture absorbent as taught by Hun, in order to prevent water inflow. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 4 above, and further in view of Hun KR 2017076340 A.

Regarding claim 11, Kim discloses the display device according to claim 4.
Kim does not explicitly disclose that the adhesive layer further includes a moisture absorbent.
However, Hun discloses an adhesive layer further including a moisture absorbent (see description in basic abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the adhesive layer of Kim further include a moisture absorbent as taught by Hun, in order to prevent water inflow. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841